FILED
                            NOT FOR PUBLICATION
                                                                               MAY 13 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JESUS LOPEZ-PAEZ,                                No.   18-72799

              Petitioner,                        Agency No. A076-732-779

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 6, 2020**
                               Seattle, Washington

Before: KLEINFELD, W. FLETCHER, and RAWLINSON, Circuit Judges.

      Jesus Lopez-Paez, a native and citizen of Mexico, petitions this Court for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his request for relief under the Convention Against

Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       We review the factual findings in this context for substantial evidence.

Singh v. Whitaker, 914 F.3d 654, 658 (9th Cir. 2019). There was substantial

evidence on the record taken as a whole to support the BIA’s decision that

Lopez-Paez was not entitled to Convention Against Torture relief. See id. at 663.

The kidnapping by the Tijuana cartel occurred in 1988, over thirty years ago, when

Lopez-Paez was twelve. There is little evidence in the record of continuing danger

from the cartel. Nor is there evidence in the record that the Tijuana cartel controls

other regions of Lopez-Paez’s native country. The petitioner had the burden of

proving that torture would be more likely than not if he returned, and he did not

sustain it.

       The petition for review is DENIED.




                                          2